 1   LONGYEAR & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for County of Sacramento
     Jesse Gomez-Coates, Janelle Gonzeles,
 6   and Leona Williams
 7
     Nilesh Choudhary, State Bar No. 219425
 8   CHOUDHARY LAW OFFICE
     4010 Foothills Blvd., 103
 9   Roseville, CA 95747
     Telephone (916) 526-2770
10   Facsimile (916) 944-2051
11   Attorney for Aleshna Kumari,
     A.K. (female), A.S., and A.K. (male)
12
13
14                               UNITED STATES DISTRICT COURT
15                             EASTERN DISTRICT OF CALIFORNIA
16
17   ALESHNA KUMARI, A.K., A.S., A.K.M., )                   Case No.: 2:18-CV-00061-WBS-AC
     inclusive                              )
18                                          )
                    Plaintiffs,             )                STIPULATION FOR DISMISSAL OF
19                                          )                ENTIRE ACTION WITH PREJUDICE;
            vs.                             )
20                                          )                [PROPOSED] ORDER
     COUNTY OF SACRAMENTO; JESSE            )
21   GOMEZ-COATS, an individual, JANELLE )                   [Fed. R. Civ. P. 41]
     GONZALEZ, an individual, LEONA         )
22   WILLIAMS, an individual, and DOES 1-50,)
     inclusive,                             )
23                                          )
                    Defendants              )
24                                          )
                                            )
25
26          IT IS HEREBY STIPULATED and agreed by and between Plaintiffs ALESHNA
27   KUMARI, A.K., A.S., A.K.M., and Defendants COUNTY OF SACRAMENTO, JESSE
28   GOMEZ-COATES, JANELLE GONZALES, and LEONA WILLIAMS, by and through their

                                                         1

                     Stipulation for Dismissal of Entire Action with Prejudice; [Proposed] Order
 1   attorneys of record, that this action be dismissed in its entirety with prejudice pursuant to Fed. R.

 2   Civ. P. 41(a).

 3          IT IS FURTHER STIPULATED that each party is to bear their own fees and costs,

 4   including all attorneys’ fees.

 5
 6
     Dated: December 10, 2019                         LONGYEAR & LAVRA, LLP
 7
 8                                             By: /S/ Amanda L. McDermott
                                                   JOHN A. LAVRA
 9                                                 AMANDA L. MCDERMOTT
                                                   Attorneys for County Defendants
10
11
     Dated: December 10, 2019                         CHOUDHARY LAW OFFICE
12
13                                             By: /S/ Nilesh Choudhary
                                                   NILESH CHOUDHARY
14                                                 Attorney for Plaintiffs
15
16                                                     ORDER
17          The parties having so stipulated and agreed, IT IS HEREBY ORDERED:
18          The Complaint and all claims of Plaintiffs Aleshna Kumari, A.K., A.S., and A.K.M.
19   against Defendants County of Sacramento, Jesse Gomez-Coates, Janelle Gonzales, and Leona
20   Williams are dismissed with prejudice. Each side to bear their own attorneys’ fees and costs.
21
22
     Dated: December 10, 2019
23
24
25
26
27
28

                                                           2

                       Stipulation for Dismissal of Entire Action with Prejudice; [Proposed] Order
